DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-15 are currently pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a cooling plate, heat exchanger or battery plate assembly” (claim 14) and “a cooling system for battery assemblies” (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2021 was considered by the examiner.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faller (US 2004/0083884).

At the outset the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Re Clm 1: Faller discloses a connector (see Figs. 1-11) socket for connecting a spigot to an orifice, comprising: a sheet plate (20) with said orifice (13) and a protruding collar structure (12) surrounding said orifice (13), wherein said collar structure (12) is integrally made of the sheet of said sheet plate (see Fig. 11) by a sheet forming process. 
Faller fails to disclose sheet metal.
Sheet metal has been used for generations to produce products from as it is relatively inexpensive, it is light weight which reduces a structures overall weight, it is easy to form which reduces the cost of manufacturing, it can withstand harsh environments increasing its lifespan, and it can be formed in a manner which can increase the structures strength and rigidity, for the purpose of reducing costs, weight, increasing the life of a structure, and increasing the structures strength and rigidity of a structure.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Faller, to have employed sheet metal, for the purpose of reducing costs, weight, increasing the life of a structure, and increasing the structures strength and rigidity of a structure.
The recitation “a sheet forming process “ or “a sheet metal forming process” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Re Clm 2: Faller discloses wherein the collar structure (12) is configured to receive a male end of said spigot (the collar structure is made to or is capable of receiving a male end of said spigot).  
Re Clm 3: Faller discloses including connector means (1) including a ring-shaped snap-on module configured to be fitted over the collar structure (ring-shaped structure that fits over 12 and 13), said snap-on module including a cylindrical insertion part (the part that penetrates 20) con-figured to be inserted into the orifice (see Fig. 11), wherein a remote end of the cylindrical insertion part (see Fig. 11) in the insertion direction is provided with first snap-on structures engaging with the collar structure (see Fig. 11).  
Re Clm 4: Faller discloses wherein the connector means (1) is configured to create a snap-lock connection with both the collar structure (12) and with the male end of the spigot (the end of 5 that penetrates 1, see Fig. 11).  
Re Clm 8: Faller discloses wherein the collar structure (12) is a cylindrical double layer structure (such as at 13 where the structure is folder over on itself) with a rim (at 13) being arranged on the inside of the collar structure (see Fig. 11).  
Re Clm 9: Faller discloses wherein the cylindrical double layer structure obtained by folding the sheet metal back (see Fig. 11).  
Re Clm 10: Faller discloses wherein the male end of said spigot (5) includes at least one latching structure (see the barb) on a radial outside surface (see Fig. 11), said latching structures being configured to interact with corresponding latching structures (respective corresponding groove) on a cylindrical inner surface of said connector means (see Fig. 11).  
Re Clm 11: Faller discloses wherein said latching structure on the radial outside surface of the end portion of the spigot (5) is configured to engage around a rim (see the flange portion, alternatively, see the end opposite the flange portion) of the cylindrical inner surface of said connector means (see Fig. 11)).  
Re Clm 12: Faller discloses wherein the cylindrical inner surface of said connector means (1) is a cylindrical inner surface of said ring-shaped snap-on module (see Fig. 11).  
Re Clm 13: Faller discloses wherein the engagement of the cylindrical insertion part with the collar structure is locked by the insertion of said male end of said spigot (see Fig. 11).  
Re Clm 14: Faller discloses a cooling plate, heat exchanger or battery plate assembly including a connector socket according to claim 1 (see claim 1 and note no specific structure has been given to either the cooling plate, heat exchanger, or the battery plate assembly, accordingly, element 3 is a plate and can cool a structure if cold, alternatively, element 3 if hot can transfer or exchange heat, alternatively, all the structural components of claim 1 are disclosed by Faller and thus can be considered a battery plate assembly).  
Re Clm 15: Faller discloses a cooling system for battery assemblies, including a connector socket according to claim 1 (see claim 1 and note no specific structure has been given to the cooling system, accordingly, element 3 can cool a structure if cold, alternatively).  

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Even though, the individual parts are known per se, there is nothing to teach the specific structures and structural combinations as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features (tubular members inside of tubular members) which are similar to the applicant’s claimed invention; US-20030197375-A1, US-7862090-B1, DE-2353362-A1, and DE-29802029-U1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
12/13/2022



/ZACHARY T DRAGICEVICH/           Primary Examiner, Art Unit 3679